PER CURIAM.
The wife appeals from the final judgment which dissolved the marriage of the parties. We affirm with one exception. The husband concedes that he gave the wife the sterling tea service and matching platter as anniversary gifts. Therefore, *293paragraph 17 of the final judgment is amended so that those items belong to the wife. The rest of that paragraph and every other provision of the comprehensive final judgment are affirmed. Conner v. Conner, 439 So.2d 887 (Fla.1983); Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Shaw v. Shaw, 334 So.2d 13 (Fla.1976).
OTT, A.C.J., -DANAHY, J., and BOARD-MAN, EDWARD F. (Ret.), J., concur.